Eschweiler, J.
{dissenting). I think that the complaint should have been dismissed because the record discloses, as a matter of law, that there was no actionable negligence by defendant upon any of the grounds alleged in the complaint or attempted to be shown or here suggested; and because the plaintiff, in going forward upon the stage made absolutely dark by the absence at that moment of the light which had theretofore made such passageway clear, took an unnecessary risk and in disregard of his own safety, and should be held to have proximately contributed to his own injury.